ADVISORY ACTION

Response to Amendment 
The proposed amendments of independent claim 8 does not resolve the 112 indefinite issues of the last office action and thus, does not place the application in a better form for appeal. The claim recites "at least one nitrogen atom..." and "at least one amine group..." has an aromatic ring and at least one hindered amine. However, it is unclear as to which formula the nitrogen atom or the amine group is referring to, such as if it is referring to Formula (ii) or Formula (i). Furthermore, the claim recites at least one of R1-R4 is a hindered aromatic, branched aliphatic, or substituted branched aliphatic, but later in the claim, there are no branched aliphatic, or substituted branched aliphatic listed for the R1 and R2 groups, and there are no substituted branched aliphatic cited in the lists for R3 or R4, which makes it unclear if the hindered aromatic, branched aliphatic, or substituted branched aliphatic are actually required for R1-R4. Furthermore, the claim also broadens the scope of the claim since it expands R1 and R2 from "branched alkyl" groups to be "branched aliphatic" or a "branched aliphatic carbon directly attached to amine group."

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.

Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 8. When reading the preamble in the context of the entire claim, the recitation “coating system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In this case, the body of the claim only requires a “reaction product” obtained from formula (III A) cured with a hardener. As cited in the last action and incorporated herein, Wegler teaches a composition with the claimed formula (III A), polyepoxides and anhydride hardeners wherein the composition is cured, which meets the claimed reaction product. 
On page 14, the Applicant argues that Wegler only teaches and suggests alkyl or cycloalkyl radicals and none of the examples of Wegler teaches wherein R1 is an isopropyl group. The Applicant also argues that R3 and R4 of the claimed formula does not comprise “alkyl” radicals. This is not persuasive because Applicant’s R3 or R4 of the claimed formula includes “branched alkyl” groups. Wegler specifically teaches and suggest “examples” of the above alkyl groups include isopropyl or isobutyl (col 2, ln 27). In this case, Applicant’s claim 8 is a generic claim that is broadly to the genus of a “branched alkyl”. Since Wegler specifically suggest and teaches the alkyl group includes species such as isopropyl or isobutyl, which are See MPEP 2131.02, "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." 
On page 15-16, the Applicant argues that Wegler does not teach the same process of making the claimed glycidyl amine epoxy with the formula (III A) such as Wegler does not teach or suggest the “AMES negative” diamine and formula (III A) is not synthesized from a bisphenol A precursor. This not persuasive because although, the reaction product is defined by the process of claim, this is a product-by-process claim.  Here, Wegler teaches each and every component of the formula (III A) such as the same formula with the same R1-R4 listed groups. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
	On page 17, the Applicant makes the same argument that Lin does not teach “coating systems” comprising the “reaction product”. This is not persuasive for the same reasons cited above and incorporated herein, that the term “coating systems” is in the preamble and is not limiting. As cited in the last action, Lin teaches a composition that contains the claimed formula (III B), and another epoxy resin (i.e. hardener), which is cured, which meets the claimed cured reaction product. 
See MPEP 2131.02, "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus."
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the Formula (III B) is “free from bisphenol A,” and is “derived from AMES negative diamine”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, only the claimed Formula (III A) is formed from the AMES negative diamine and Formula (III B) does not require any such limitation. Furthermore, Formula (III B) broadly would encompass the bisphenol A epoxy resin by R5 being an “aromatic”. 
The Applicant argues on page 19, that the claimed formula does not contain a “polyalkylene” portion as R1 or R2. This is not persuasive because the claim is broadly to a “substituted aliphatic.” As cited in the last action, Lin teaches the amine portion is derived from polyoxyalkyl amines having the formula 
    PNG
    media_image1.png
    69
    267
    media_image1.png
    Greyscale
, wherein R’ is methyl (col 4, ln 45) which meets the substituted aliphatic, since the above is formula of Lin is a species of the broad genus “substituted aliphatic.” See MPEP 2131.02, "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus."
On page 20, the Applicant makes the same argument that Klein does not teach “coating systems” comprising the “reaction product”. This is not persuasive for the same reasons cited above and incorporated herein, that the term “coating systems” is in the preamble and is not limiting. As cited in the last action, Klein teaches a composition that contains the claimed formula (III B), and a curing agent (i.e. hardener), which is a coating that is applied to a substrate and cured, which meets the claimed cured reaction product. 
The Applicant argues on page 20-21 that Klein does not teach the coating system “for food coating applications.” This is not persuasive because the claims do not require “for food” applications. Furthermore, this is a future intended use and does not add any other structural limitation in the claim. 
On page 21-22, the Applicant argues that Klein teaches the R represents a hydrogen or “preferably” an alkyl radical, A can be groups other than aryl moieties, R4 can be alkylene, cycloalkylene or C6-C20 arylene, and R5 can be C3-C20 secondary/tertiary alkyl, etc., while the claimed formula (III B) teaches no substitutions on the epoxide ring, and different groups than Klein and does not meet the claimed R1-R6 of formula (III B). This is not persuasive because a preferred embodiment does not constitute a teaching away from a broader disclosure. (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123). 
Furthermore, Klein specifically teaches that the advanced epoxy resin is obtained by reacting from diglycidyl ether bisphenol A (See “glycidyl ether” of Examples), which further 
On page 22, the Applicant argues that claimed R5 and R6 is restricted to aromatic groups or substituted aromatic groups, while Klein teaches A is to aryl moiety and substituted moieties. This is not persuasive because aryl groups are a specific species of aromatic groups. The Applicant also argues that the claimed R1 and R2 are restricted to “aromatic,” while R4 of Klein is to a C6-C20 arylene. This is not persuasive because arylene groups are a specific species of aromatic groups. The Applicant further argues claimed R3 and R4 are restricted to “branched” alkyl groups while Klein teaches R5 can be C3-C20 secondary or tertiary alkyl groups. This is not persuasive because C3-C20 secondary or tertiary alkyl groups are specific species of branched alkyl groups. See MPEP 2131.02, "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus."
On page 22-23, the Applicant continues to argue that Klein teaches different examples and/or embodiments and thus, does not suggest or teach the claimed formula. These arguments are found unpersuasive as addressed above and incorporated herein. 
On page 24-26, the Applicant has made the same arguments regarding Wegler as cited above. These arguments are found unpersuasive as addressed above and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766